         Case 2:18-cv-00284-CMR Document 77 Filed 02/21/19 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                        MDL 2724
IN RE: GENERIC PHARMACEUTICALS
                                                        16-md-2724
PRICING ANTITRUST LITIGATION
                                                        HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:                               Civil Action Nos.
Ahold USA, Inc., et al. v. Actavis
                                                        18-2641
Holdco U.S., Inc. et al.
                                                        18-2401
1199SEIU Nat’l Benefit Fund, et al.                     18-3299
v. Actavis Holdco US, Inc.                              18-2533
                                                        18-284
Humana Inc. v. Actavis Elizabeth,                       18-4137
LLC et al.                                              17-3768

West Val Pharm., et al. v. Actavis
Holdco U.S., Inc.
                                                        ORAL ARGUMENT REQUESTED
The Kroger Co., et al. v. Actavis
Holdco U.S., Inc.

Marion Diagnostic Center, LLC, et
al. v. McKesson Corp., et al.

The     State    Attorneys    General
Litigation




                 APOTEX CORP.’S INDIVIDUAL MOTION TO DISMISS
                 PLAINTIFFS’ OVERARCHING CONSPIRACY CLAIMS


       Pursuant to Federal Rule of Civil Procedure 12(b)(6), and for the reasons set forth in

Defendant Apotex Corp.’s (“Apotex”) accompanying individual brief in support of this motion

to dismiss, the joint Defendants’ motion to dismiss Plaintiffs’ overarching conspiracy claims, and

each Defendant’s individual motion to dismiss Plaintiffs’ overarching conspiracy claims,

Apotex, by and through its undersigned counsel, respectfully moves this honorable Court to
         Case 2:18-cv-00284-CMR Document 77 Filed 02/21/19 Page 2 of 6




dismiss the following counts, causes of action, or claims for relief set forth in the following

Plaintiffs’ complaints:

           a) The Claim for Relief for Conspiracy in Restraint of Trade in Violation of

               Sherman Act Sections 1 and 3 set forth in the Direct Purchaser Class Action

               Complaint, insofar as that Claim for Relief is brought against Apotex for its

               alleged participation in an overarching conspiracy to fix, raise and/or stabilize

               prices or allocate markets for generic pharmaceuticals, and insofar as that Claim

               for Relief seeks to impose joint and several liability upon Apotex for its alleged

               participation in an overarching conspiracy. See Direct Purchaser Class Action

               Complaint, ¶¶ 495–503;

           b) The First Count for Violation of Sections 1 and 3 of the Sherman Act – Injunctive

               Relief and Second Count for Violation of Sections 1 and 3 of the Sherman Act –

               Damages set forth in the Indirect Reseller Plaintiffs’ Amended Overarching

               Complaint, insofar as those Counts are brought against Apotex for its alleged

               participation in an overarching conspiracy to fix, raise and/or stabilize prices or

               allocate markets for generic pharmaceuticals, and insofar as those Counts seek to

               impose joint and several liability upon Apotex for its alleged participation in the

               an overarching conspiracy.           See Indirect Reseller Plaintiffs’ Amended

               Overarching Complaint, ¶¶ 358–74;

           c) The First Count for Violation of Sections 1 and 3 of the Sherman Act set forth in

               the End-Payer Class Action Complaint, insofar as that Count is brought against

               Apotex for its alleged participation in an overarching conspiracy to fix, raise,

               and/or stabilize prices or allocate markets for generic pharmaceuticals, and insofar


                                                2
Case 2:18-cv-00284-CMR Document 77 Filed 02/21/19 Page 3 of 6




    as that Count seeks to impose joint and several liability upon Apotex for its

    alleged participation in an overarching conspiracy. See End-Payer Class Action

    Complaint, ¶¶ 702–13;

 d) Count CVI for Violation of Section 1 of the Sherman Act (All Subject Drugs) and

    Count CX for Declaratory and Injunctive Relief Under Section 16 of the Clayton

    Act for Violations of Sections 1 and 2 of the Sherman Act (All Subject Drugs) set

    forth in Humana, Inc.’s Amended Complaint, insofar as those Counts are brought

    against Apotex for its alleged participation in an overarching conspiracy to fix,

    raise, and/or stabilize prices or allocate markets for generic pharmaceuticals, and

    insofar as those Counts seek to impose joint and several liability upon Apotex for

    its alleged participation in an overarching conspiracy.        See Humana, Inc.

    Amended Complaint, ¶¶ 1686–96,1723–29;

 e) Counts One, Two, Three, Four, Five, Seven, Eight, Nine, Ten, Eleven, Twelve,

    Thirteen, Fourteen, Fifteen, Sixteen, Seventeen, and Eighteen set forth in the

    Plaintiff States’ Consolidated Amended Complaint, insofar as those Counts are

    brought against Apotex for its alleged participation in an overarching conspiracy

    to fix, raise, and/or stabilize prices or allocate markets for generic

    pharmaceuticals, and insofar as those Counts seek to impose joint and several

    liability upon Apotex for its alleged participation in an overarching conspiracy.

    See Plaintiff States’ Consolidated Amended Complaint, ¶¶ 470–504, 512–605;

 f) Count One for Overarching Conspiracy on All Price-Fixed Generic Drugs Against

    All Defendants set forth in The Kroger Co., Albertsons Companies, LLC, and

    H.E. Butt Grocery Company L.P. (the “Kroger Plaintiffs”) Amended Complaint,


                                     3
        Case 2:18-cv-00284-CMR Document 77 Filed 02/21/19 Page 4 of 6




              insofar as that Count is brought against Apotex for its alleged participation in an

              overarching conspiracy to fix, raise, and/or stabilize prices or allocate markets for

              generic pharmaceuticals, and insofar as that Count seeks to impose joint and

              several liability upon Apotex for its alleged participation in an overarching

              conspiracy. See Kroger Plaintiffs’ Amended Complaint, ¶¶ 812–32; and

          g) Count I for Restraint of Trade (Section 1 of the Sherman Act) set forth in Marion

              Diagnostic Center, LLC and Marion Healthcare, LLC’s (the “Marion Plaintiffs”)

              Class Action Complaint, insofar as that Count is brought against Apotex for its

              alleged participation in an overarching conspiracy to fix, raise, and/or stabilize

              prices or allocate markets for generic pharmaceuticals, and insofar as that Count

              seeks to impose joint and several liability upon Apotex for its alleged

              participation in an overarching conspiracy. See Marion Plaintiffs’ Class Action

              Complaint, ¶¶ 113–16.

       Pursuant to Rule 7.1(f) of the Local Rules of Civil Procedure, Apotex requests oral

argument on this Motion.


Dated: February 21, 2019




                                                4
Case 2:18-cv-00284-CMR Document 77 Filed 02/21/19 Page 5 of 6




                                  /s/ James W. Matthews
                                  James W. Matthews
                                  Katy E. Koski
                                  John F. Nagle
                                  FOLEY & LARDNER LLP
                                  111 Huntington Avenue
                                  Boston, Massachusetts 02199
                                  Tel: (617) 342-4000
                                  Fax: (617) 342-4001
                                  jmatthews@foley.com
                                  kkoski@foley.com
                                  jnagle@foley.com

                                  James T. McKeown
                                  Elizabeth A. N. Haas
                                  Kate E. Gehl
                                  FOLEY & LARDNER LLP
                                  777 E. Wisconsin Avenue
                                  Milwaukee, WI 53202
                                  Tel: (414) 271-2400
                                  Fax: (414) 297-4900
                                  jmckeown@foley.com
                                  ehaas@foley.com
                                  kgehl@foley.com

                                  Terry M. Henry
                                  Melanie S. Carter
                                  BLANK ROME LLP
                                  One Logan Square
                                  130 North 18th Street
                                  Philadelphia, PA 19103
                                  Tel: (215) 569-5644
                                  Fax: (215) 832-5644
                                  THenry@blankrome.com
                                  MCarter@blankrome.com

                                  Attorneys for Defendant Apotex Corp.




                              5
        Case 2:18-cv-00284-CMR Document 77 Filed 02/21/19 Page 6 of 6




                               CERTIFICATE OF SERVICE

              I hereby certify on this 21st day of February 2019, a true and correct copy of the

foregoing was filed electronically and is available for viewing and downloading from the

Court’s ECF System. Notice of this filing will be sent to all counsel of record by operation of

the ECF System.


                                                   /s/ James W. Matthews

                                                   James W. Matthews




                                              6
